                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   William E. Camy, SBN 291397
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants
                                                       COUNTY OF SACRAMENTO, JAMES SCHAEFERS AND JOSEPH CAMPOY
                                                   7
                                                   8                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10   ROBERT AUGUSTINE, individually and as                CASE NO. 2:17−CV−02605−WBS−AC
                                                       successor in interest to LOGAN
                                                  11
                                                       AUGUSTINE, Deceased; TIFFANY                         [PROPOSED]  ORDER  GRANTING
                                                  12   AUGUSTINE, individually and as successor             DEFENDANTS’ REQUEST TO SEAL
                                                       in interest to LOGAN AUGUSTINE,                      DECLARATION     OF    JAMES
                 350 University Ave., Suite 200




                                                  13   Deceased,                                            SCHAEFERS
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                         Plaintiffs,                        Date: April 3, 2019
                                                  15                                                        Time: 10:00 am
                                                       V.                                                   Ctrm: 26
                                                  16                                                        Judge: Allison Claire
                                                  17   COUNTY OF SACRAMENTO; JAMES
                                                       SCHAEFERS; JOSEPH CAMPOY; and                        Complaint Filed: 12/12/2017
                                                  18   DOES 1 - 5, inclusive,
                                                  19               Defendants.
                                                  20   ___________________________________/

                                                  21           Defendants County of Sacramento, James Schaefers, and Joseph Campoy’s Request to
                                                  22   Seal Documents is GRANTED.
                                                  23           IT IS ORDERED that:
                                                  24           1.        The Declaration of Sergeant James Schaefers shall be filed under seal.
                                                  25           2.        The Court and its staff, along with counsel for Mr. Schaefers, shall be the only
                                                  26   persons to have access to Mr Schaefers’ declaration as it contains sensitive private healthcare
                                                  27   information.
                                                  28   ///
                                                       {01985160.DOCX}                              1
                                                                            [PROPOSED] ORDER GRANTING DEFENDANTS’ REQUEST TO
                                                                                  SEAL DECLARATION OF JAMES SCHAEFERS
                                                   1           3.        The foregoing documents will remain under seal until the conclusion of this
                                                   2   litigation, after which point they will be destroyed.
                                                   3           IT IS SO ORDERED.
                                                   4
                                                   5
                                                       Dated: March 25, 2019
                                                   6
                                                   7
                                                   8
                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {01985160.DOCX}                              2
                                                                            [PROPOSED] ORDER GRANTING DEFENDANTS’ REQUEST TO
                                                                                  SEAL DECLARATION OF JAMES SCHAEFERS
